UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2080



ROSE TCHAKOUNTE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-397-773)


Submitted:   February 23, 2005             Decided:   March 8, 2005


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Daniel E.
Goldman, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rose   Tchakounte,   a    native   and   citizen   of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reopen or reconsider its

denial of her motion to reconsider, construed by the Board as a

motion to reopen.

          We review the denial of a motion to reopen or reconsider

for an abuse of discretion.        8 C.F.R. § 1003.2(a) (2004); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Stewart v. INS, 181 F.3d 587,

595 (4th Cir. 1999).   Such motions are especially disfavored “in a

deportation proceeding, where, as a general matter, every delay

works to the advantage of the deportable alien who wishes merely to

remain in the United States.”       Doherty, 502 U.S. at 323.

          Tchakounte argues the Board should have reopened her

proceeding under 8 C.F.R. § 1003.2(c)(3)(ii)-(iii) (2004). We have

reviewed the administrative record and the Board’s order and find

that the Board did not abuse its discretion.

          Accordingly, we deny the petition for review.            We also

deny the Government’s motion to dismiss.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         PETITION DENIED




                                   - 2 -